Citation Nr: 0945134	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-28 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to eligibility for Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1957 to August 
1959, and from October 1961 to April 1971.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a December 2006 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Louis, Missouri, which denied 
the appellant's claims of entitlement to service connection 
for the cause of the Veteran's death and entitlement to 
Dependency and Indemnity Compensation ("DIC") under 
38 U.S.C.A. § 1318.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's death certificate shows that he died on August 
[redacted], 2006 as a result of  crushing injuries to the abdomen.  
The secondary cause was his being pinned between a tractor 
bucket and an automobile.  At the time of his death, the 
Veteran was service-connected for lung cancer as a result of 
herbicide exposure, PTSD, and shell fragment wound scars, 
left flank, intrascapular area and left frontal scalp. 

The appellant asserts three potential theories of entitlement 
for the cause of the Veteran's death.  First, she contends 
that the medication that the Veteran was taking for his non-
service-connected disorders, including spinal stenosis and 
peripheral vascular disease, and service-connected lung 
cancer, resulted in his having limited mobility so that he 
was not able to avoid being struck by the tractor that struck 
him and resulted in his fatal injuries.  Alternatively, she 
argues that the Veteran's spinal stenosis, which was not 
service-connected at the time of his death, was due to an in-
service injury, and substantially contributed to his death by 
causing him to have mobility problems, which she again 
contends contributed to his accidental death.  Finally, she 
alleges that these medications caused his blood to become 
thinner, thus resulting in his hemorrhaging to death 
following the accident before medical help could arrive. 

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public 
Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a 
duty to assist claimants in substantiating their claims.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  This includes the duty to assist the 
claimant in obtaining evidence.  This also includes the 
heightened duty to assist in obtaining records in the 
possession of a Federal agency, including service treatment 
records.  

In this regard, the Board notes that the claims folder 
contains the Veteran's service personnel records showing 
that, in October 1969,  he sustained grenade fragment wounds 
to the back while engaged in combat with hostile forces in 
the Republic of Vietnam, for which he was awarded the Purple 
Heart and Bronze Star.  See DA 8-275-3.  Although the 
Veteran's personnel records are not specific regarding the 
exact circumstances of how he sustained his shrapnel wounds, 
he later claimed, while applying for service connection 
following service, that he had been injured when a grenade 
exploded under the jeep in which he was traveling, resulting 
in a back injury, for which he was treated in service, and 
which subsequently developed into a chronic back disorder.  
Although the claims folder contains the Veteran's service 
separation examination report, which indicates normal 
findings for his spine at separation, there are no actual 
medical treatment reports in his claims folder.  

The appellant contends that the Veteran's service treatment 
records evidencing his back injury are missing from the 
record.  The Board notes that, although the appellant has 
made several attempts on her own to obtain the Veteran's 
service treatment records, including writing to the 
Department of the Army and the National Archives and Records 
Administration, there is no evidence that VA has made an 
attempt to obtain the Veteran's complete service records.  In 
this regard, the Board notes that, in December 1971, the RO 
made a request only for the Veteran's complete dental 
records, to include enlistment and discharge examination.  
Two files containing service treatment records are also dated 
in 1996, which suggests that a subsequent request for 
additional service treatment records was made.  However, 
there is no indication as to when precisely that request was 
made, or exactly what records were requested.  Thus, there is 
no indication in his claims file that his complete service 
treatment records were ever requested.  

In this regard, the Board has considered the holding of Tetro 
v. Gober, 14 Vet. App. 110 (2000), and other cases, in which 
the Court of Veterans Appeals has held that VA has the duty 
to request information and pertinent records from other 
Federal agencies when on notice that such information exists.  
The possibility that such records could contain evidence 
relevant to the appellant's claim cannot be foreclosed absent 
a review of those records.  Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002).  As such, the Board finds that an 
attempt to obtain these records must be made.

Accordingly, the case is REMANDED for the following action:

1.  Please submit a request to the 
National Personnel Records Center 
("NPRC"), and any other appropriate 
location, for the Veteran's complete 
service treatment records for all periods 
of active service, particularly any and 
all records pertaining to injuries 
sustained in an October 1969 accident, and 
treatment for a back injury or disorder.  
If no additional records are located, 
please indicate via a formal finding that 
it is reasonably certain that such records 
do not exist and that further efforts to 
obtain those records would be futile.

2.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the appellant 
and her representative should be provided 
with a Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


